Exhibit 10.3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

CONTENTS

 

          Page   1.    DEFINITIONS      1    2.    REGISTRATION UNDER THE
SECURITIES ACT      5    3.    REGISTRATION PROCEDURES      9    4.   
PARTICIPATION OF BROKER-DEALERS IN EXCHANGE OFFER      15    5.   
INDEMNIFICATION AND CONTRIBUTION      16    6.    GENERAL      19   

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT dated January 27, 2015 (this “Agreement”) is
entered into by and among Endo Limited, a private limited company incorporated
under the laws of Ireland, Endo Finance LLC, a Delaware limited liability
company, and Endo Finco Inc., a Delaware corporation (together, the “Issuers”),
the guarantors listed in Schedule 1 hereto (the “Initial Guarantors”), and RBC
Capital Markets, LLC and Citigroup Global Markets Inc., as representatives (the
“Representatives”) of the Initial Purchasers listed in Schedule 1 to the
Purchase Agreement (as defined below) (collectively, the “Initial Purchasers”).

The Issuers, the Guarantors (as defined herein) and the Initial Purchasers are
parties to the Purchase Agreement dated January 20, 2015 (the “Purchase
Agreement”), which provides for the sale by the Issuers to the Initial
Purchasers of an aggregate of $1.2 billion principal amount of the Issuers’
6.00% Senior Notes due 2025 (the “Securities”). The Securities initially will be
guaranteed on an unsecured senior basis by the Initial Guarantors pursuant to
the terms of the Indenture (as defined herein). In connection with the purchase
and sale of the Securities, the Issuers and the Initial Guarantors have agreed
to provide the registration rights set forth in this Agreement. The execution
and delivery of this Agreement is a condition to the closing under the Purchase
Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Additional Guarantor” shall mean any subsidiary of Endo that executes a
Guarantee under the Indenture after the date of this Agreement.

“Additional Interest” shall have the meaning set forth in Section 2(d) hereof.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Endo” means Endo Limited, a private limited company incorporated under the laws
of Ireland, including its successors.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

“Exchange Offer” shall mean the exchange offer by the Issuers and the Guarantors
of Exchange Securities for Registrable Securities pursuant to Section 2(a)
hereof.

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

 

1



--------------------------------------------------------------------------------

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

“Exchange Securities” shall mean senior notes issued by the Issuers and
guaranteed by the Guarantors under the Indenture containing terms identical to
the Securities (except that the Exchange Securities will not be subject to
restrictions on transfer or to any increase in annual interest rate for failure
to comply with this Agreement) and to be offered to Holders of Securities in
exchange for the Securities pursuant to the Exchange Offer.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Free Writing Prospectus” means each free writing prospectus (as defined in Rule
405 under the Securities Act) prepared by or on behalf of the Issuers or used or
referred to by the Issuers in connection with the sale of the Securities or the
Exchange Securities.

“Guarantees” shall mean the guarantees of the Securities and guarantees of the
Exchange Securities by the Guarantors under the Indenture.

“Guarantors” shall mean the Initial Guarantors, any Additional Guarantors and
any Guarantor’s successor that Guarantees the Securities.

“Holders” shall mean any person who owns, beneficially or otherwise, any
Registrable Securities; provided that, for purposes of Section 4 and Section 5
hereof, the term “Holders” shall include Participating Broker-Dealers.

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

“Indenture” shall mean the Indenture relating to the Securities dated as of
January 27, 2015, among the Issuers, the Guarantors from time to time party
thereto and Wells Fargo Bank, National Association, as trustee, and as the same
may be amended from time to time in accordance with the terms thereof.

“Initial Purchasers” shall have the meaning set forth in the preamble.

“Inspector” shall have the meaning set forth in Section 3(a)(xiv) hereof.

“Issue Date” shall mean January 27, 2015.

“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.

“Issuers” shall have the meaning set forth in the preamble and shall also
include the Issuers’ respective successors.

 

2



--------------------------------------------------------------------------------

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided, that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Issuers or any of their affiliates shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount; and provided, further, that if the
Issuers shall issue any additional Securities under the Indenture prior to
consummation of the Exchange Offer or, if applicable, the effectiveness of any
Shelf Registration Statement, such additional Securities and the Registrable
Securities to which this Agreement relates shall be treated together as one
class for purposes of determining whether the consent or approval of Holders of
a specified percentage of Registrable Securities has been obtained.

“Notice and Questionnaire” shall mean a notice of registration statement and
selling security holder questionnaire distributed to a Holder by the Issuers
upon receipt of a Shelf Request from such Holder.

“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.

“Participating Holder” shall mean any Holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Issuers in
accordance with Section 2(b) hereof.

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble.

“Registrable Securities” shall mean the Securities; provided, that the
Securities shall cease to be Registrable Securities (i) when a Registration
Statement with respect to such Securities has become effective under the
Securities Act and such Securities have been exchanged or disposed of pursuant
to such Registration Statement, (ii) when such Securities are sold pursuant to
Rule 144 under the Securities Act (or any similar provision then in force, but
not Rule 144A), if following such resale such Securities do not bear any
restrictive legend relating to the Securities Act and do not bear a restricted
CUSIP number, (iii) when such Securities cease to be outstanding, (iv) except in
the case of Securities that are held by an Initial Purchaser and that otherwise
remain Registrable Securities and that are ineligible to be exchanged in the
Exchange Offer, when the Exchange Offer is consummated or (v) two years from the
Issue Date.

“Registration Default” shall mean, subject to Section 2(e), the occurrence of
any of the following: (i) the Exchange Offer Registration Statement is not filed
on or prior to March 31,

 

3



--------------------------------------------------------------------------------

2016, (ii) the Exchange Offer is not completed on or prior to the Target
Registration Date, (iii) the Shelf Registration Statement, if required pursuant
to Section 2(b)(i) or Section 2(b)(ii) hereof, has not become effective on or
prior to the 90th day after the date it is required to be filed pursuant to
Section 2(b) hereof, (iv) the Shelf Registration Statement, if required by this
Agreement, has become effective and thereafter ceases to be effective or the
Prospectus contained therein ceases to be usable, in each case whether or not
permitted by this Agreement, at any time during the Shelf Effectiveness Period,
and such failure to remain effective or usable exists for more than 45 days
(whether or not consecutive) in any 90-day period or (v) the Shelf Registration
Statement, if required by this Agreement, has become effective and thereafter,
on more than 90 days in any 365-day period during the Shelf Effectiveness
Period, the Shelf Registration Statement ceases to be effective or the
Prospectus contained therein ceases to be usable, in each case whether or not
permitted by this Agreement.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Issuers and the Guarantors with this Agreement,
including without limitation: (i) all SEC, stock exchange or FINRA registration
and filing fees, (ii) all fees and expenses incurred in connection with
compliance with state securities or blue sky laws (including reasonable fees and
disbursements of not more than one counsel for the Underwriters or Holders
(whose counsel shall be selected by the Holders of a majority in aggregate
principal amount of Registrable Securities to be registered in the applicable
Registration Statement) for each such jurisdiction in connection with blue sky
qualification of any Exchange Securities or Registrable Securities), (iii) all
expenses of any Persons in preparing or assisting in preparing, word processing,
printing and distributing any Registration Statement, any Prospectus, any Free
Writing Prospectus and any amendments or supplements thereto, any underwriting
agreements, securities sales agreements or other similar agreements and any
other documents relating to the performance of and compliance with this
Agreement, (iv) all rating agency fees, (v) all fees and disbursements relating
to the qualification of the Indenture under applicable securities laws, (vi) the
fees and disbursements of the Trustee and its counsel, (vii) the fees and
disbursements of counsel for the Issuers and the Guarantors and, in the case of
a Shelf Registration Statement, the reasonable fees and disbursements of one
counsel for the Participating Holders (which counsel shall be selected by the
Participating Holder holding a majority in aggregate principal amount of
Registrable Securities held by such Participating Holders and which counsel may
also be counsel for the Initial Purchasers) and (viii) the fees and
disbursements of the independent registered public accountants of the Issuers
and the Guarantors, including the expenses of any special audits or “comfort”
letters required by or incident to the performance of and compliance with this
Agreement, but excluding any and all fees and expenses of advisors or counsel to
the Underwriters (other than fees and expenses set forth in clause (ii) above)
or the Holders and underwriting discounts and commissions, brokerage commissions
and transfer taxes, if any, relating to the sale or disposition of Registrable
Securities by a Holder pursuant to any Registration Statement.

“Registration Statement” shall mean any registration statement of the Issuers
and the Guarantors that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement, and which may include
other securities of the Issuers, the Guarantors and/or their affiliates, and all
amendments and supplements to any such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein or deemed a part thereof, all exhibits thereto and any document
incorporated by reference therein.

 

4



--------------------------------------------------------------------------------

“Representatives” shall have the meaning set forth in the preamble.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities” shall have the meaning set forth in the preamble.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Issuers and any Guarantor that covers all or a portion of the Registrable
Securities, and which may include other securities of the Issuers, the
Guarantors and/or their affiliates, on an appropriate form under Rule 415 under
the Securities Act, or any similar rule that may be adopted by the SEC, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein or deemed a part thereof, all exhibits thereto and any document
incorporated by reference therein.

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

“Staff” shall mean the staff of the SEC.

“Suspension Period” shall have the meaning set forth in Section 2(e) hereof.

“Target Registration Date” shall mean July 1, 2016.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

2. Registration Under the Securities Act.

(a) To the extent not prohibited by any applicable law or applicable
interpretations of the Staff, the Issuers and the Guarantors shall (i) cause to
be filed with the SEC by March 31, 2016 an Exchange Offer Registration Statement
covering an offer to the Holders to exchange any and all the Registrable
Securities for Exchange Securities, (ii) use their commercially reasonable
efforts to cause such Registration Statement to become and remain effective
until 180 days after the last Exchange Date for use by one or more Participating
Broker-Dealers, (iii) commence the

 

5



--------------------------------------------------------------------------------

Exchange Offer promptly after the Exchange Offer Registration Statement is
declared effective by the SEC and (iv) use their commercially reasonable efforts
to complete the Exchange Offer not later than July 1, 2016. The Issuers and the
Guarantors shall cause the Exchange Offer Registration Statement to be effective
continuously and shall keep the Exchange Offer open for a period of not less
than the minimum period required under applicable federal and state securities
laws to consummate the Exchange Offer; provided, however, that in no event shall
such period be less than 20 Business Days after the date notice of the Exchange
Offer is transmitted to the Holders.

The Issuers and the Guarantors shall commence the Exchange Offer by transmitting
the related Prospectus, appropriate letters of transmittal and other
accompanying documents to each Holder stating, in addition to such other
disclosures as are required by applicable law, substantially the following:

(i) that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;

(ii) the dates of acceptance for exchange (which shall be a period of at least
20 Business Days from the date such notice is transmitted) (the “Exchange
Dates”);

(iii) that any Registrable Security not tendered will remain outstanding and
continue to accrue interest but will not retain any rights under this Agreement,
except as otherwise specified herein;

(iv) that any Holder electing to have a Registrable Security exchanged pursuant
to the Exchange Offer will be required to (A) surrender such Registrable
Security, together with the appropriate letters of transmittal, to the
institution and at the address and in the manner specified in the notice, or
(B) effect such exchange otherwise in compliance with the applicable procedures
of the depositary for such Registrable Security, in each case prior to the close
of business on the last Exchange Date; and

(v) that any Holder will be entitled to withdraw its election, not later than
the close of business on the last Exchange Date, by (A) sending to the
institution and at the address specified in the notice, a telegram, facsimile
transmission or letter setting forth the name of such Holder, the principal
amount of Registrable Securities delivered for exchange and a statement that
such Holder is withdrawing its election to have such Securities exchanged or
(B) effecting such withdrawal in compliance with the applicable procedures of
the depositary for the Registrable Securities.

As a condition to participating in the Exchange Offer, each Holder will be
required to represent to the Issuers and the Guarantors prior to the
consummation of the Exchange Offer (which representation may be contained in the
letter of transmittal contemplated by the Exchange Offer Registration Statement)
that (1) any Exchange Securities to be received by it will be acquired in the
ordinary course of its business, (2) at the time of the commencement of the
Exchange Offer it has no arrangement or understanding with any Person to
participate in the distribution (within the meaning of the Securities Act) of
the Exchange Securities in violation of

 

6



--------------------------------------------------------------------------------

the provisions of the Securities Act, (3) it is not an “affiliate” (within the
meaning of Rule 405 promulgated under the Securities Act) of the Issuers or any
Guarantor, (4) if such holder is not a broker-dealer, that it is not engaged in,
and does not intend to engage in, the distribution of Exchange Securities and
(5) if such Holder is a broker-dealer that will receive Exchange Securities for
its own account in exchange for Registrable Securities that were acquired as a
result of market-making or other trading activities, then such Holder will
deliver a Prospectus (or, to the extent permitted by law, make available a
Prospectus to purchasers) in connection with any resale of such Exchange
Securities.

As soon as practicable after the last Exchange Date, the Issuers and the
Guarantors shall:

(vi) accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and

(vii) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Issuers and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities validly tendered by such Holder and
accepted for exchange pursuant to the Exchange Offer.

The Issuers and the Guarantors shall use their commercially reasonable efforts
to complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff.

(b) In the event that (i) the Issuers and the Guarantors determine that the
Exchange Offer Registration provided for in Section 2(a) hereof is not available
or the Exchange Offer may not be completed as soon as reasonably practicable
after the last Exchange Date because it would violate any applicable law or
applicable interpretations of the Staff, (ii) the Exchange Offer is not for any
other reason completed on or before the Target Registration Date (or if such day
is not a Business Day, the next succeeding Business Day) or (iii) upon receipt
of a written request (a “Shelf Request”) from any Initial Purchaser representing
that it holds Registrable Securities that are or were ineligible to be exchanged
in the Exchange Offer; provided that no such Shelf Request shall be made prior
to July 1, 2016, the Issuers and the Guarantors shall use their commercially
reasonable efforts to (x) file the Shelf Registration Statement by the 30th day
after such determination date or Shelf Request, as the case may be, a Shelf
Registration Statement providing for the sale of all the Registrable Securities
by the Holders thereof and (y) cause such Shelf Registration Statement to become
effective within 90 days after such filing; provided, that no Holder will be
entitled to have any Registrable Securities included in any Shelf Registration
Statement, or entitled to use the prospectus forming a part of such Shelf
Registration Statement, until such Holder shall have delivered a completed and
signed Notice and Questionnaire and provided such other information regarding
such Holder to the Issuers as is contemplated by Section 3(b) hereof.

 

7



--------------------------------------------------------------------------------

In the event that the Issuers and the Guarantors are required to file a Shelf
Registration Statement pursuant to clause (iii) of the preceding sentence, the
Issuers and the Guarantors shall use their commercially reasonable efforts to
file and have become effective both an Exchange Offer Registration Statement
pursuant to Section 2(a) hereof with respect to all Registrable Securities and a
Shelf Registration Statement (which may be a combined Registration Statement
with the Exchange Offer Registration Statement) with respect to offers and sales
of Registrable Securities held by the Initial Purchasers.

The Issuers and the Guarantors agree to use their commercially reasonable
efforts to keep the Shelf Registration Statement continuously effective until
the earliest of (i) two years after the date hereof or (ii) the date on which
all of the Registrable Securities are registered under the Shelf Registration
Statement and resold pursuant to it (the “Shelf Effectiveness Period”). The
Issuers and the Guarantors further agree to supplement or amend the Shelf
Registration Statement, the related Prospectus and any Free Writing Prospectus
if required by the rules, regulations or instructions applicable to the
registration form used by the Issuers for such Shelf Registration Statement or
by the Securities Act or by any other rules and regulations thereunder or if
reasonably requested by a Holder of Registrable Securities with respect to
information relating to such Holder, and to use their commercially reasonable
efforts to cause any such amendment to become effective, if required, and such
Shelf Registration Statement, Prospectus or Free Writing Prospectus, as the case
may be, to become usable as soon as thereafter practicable. Upon the written
request of the Participating Holders, the Issuers and the Guarantors agree to
furnish to such Participating Holders copies of any such supplement or amendment
promptly after its being used or filed with the SEC.

(c) The Issuers and the Guarantors shall pay all Registration Expenses in
connection with any registration pursuant to Section 2(a) or Section 2(b)
hereof. Each Holder shall pay all underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to the Shelf
Registration Statement.

(d) An Exchange Offer Registration Statement pursuant to Section 2(a) hereof
will not be deemed to have become effective unless it has been declared
effective by the SEC. A Shelf Registration Statement pursuant to Section 2(b)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC or is automatically effective upon filing with the SEC as
provided by Rule 462 under the Securities Act.

If a Registration Default occurs, the interest rate on the Registrable
Securities will be increased by (i) 0.25% per annum for the first 90-day period
beginning on the day immediately following such Registration Default and (ii) an
additional 0.25% per annum with respect to each subsequent 90-day period, in
each case until and including the date such Registration Default ends, up to a
maximum increase of 0.50% per annum (such additional interest, the “Additional
Interest”). A Registration Default ends when the Securities cease to be
Registrable Securities or, if earlier, (1) in the case of a Registration Default
under clause (i) of the definition thereof, when the Exchange Offer Registration
Statement is filed, (2) in the case of a Registration Default under clause
(ii) of the definition thereof, when the Exchange Offer is completed, (3) in the
case of a Registration Default under clause (iii) of the definition thereof,
when the Shelf Registration Statement becomes effective or (4) in the case of a
Registration Default under clause (iv) or

 

8



--------------------------------------------------------------------------------

clause (v) of the definition thereof, when the Shelf Registration Statement
again becomes effective or the Prospectus again becomes usable. If at any time
more than one Registration Default has occurred and is continuing, then, until
the next date that there is no Registration Default, the increase in interest
rate provided for by this paragraph shall apply as if there occurred a single
Registration Default that begins on the date that the earliest such Registration
Default occurred and ends on such next date that there is no Registration
Default.

(e) Notwithstanding anything to the contrary contained herein, the Issuers and
the Guarantors may suspend the effectiveness of the Shelf Registration Statement
for up to 45 days in any 90-day period but no more than 90 days in any 365-day
period (such period, a “Suspension Period”) (except for the consecutive 45-day
period immediately prior to maturity of the Securities), if there is a possible
acquisition or business combination or other transaction, business development
or event involving the Endo International plc or any of its subsidiaries that
may require disclosure in the Shelf Registration Statement and the Issuers
determine in the exercise of their reasonable judgment that such disclosure is
not in the best interests of Endo or obtaining any financial statements relating
to an acquisition or business combination required to be included in the Shelf
Registration Statement would be impracticable. If a Suspension Period is
triggered, the Issuers shall promptly notify any Participating Holders of the
suspension of the effectiveness of the Shelf Registration Statement; provided
that such notice shall not require the Issuers to disclose the possible
acquisition or business combination or other transaction, business development
or event if the Issuers determine in good faith that such acquisition or
business combination or other transaction, business development or event should
remain confidential. Upon the abandonment, consummation or termination of the
possible acquisition or business combination or other transaction, business
development or event or the availability of the required financial statements
with respect to a possible acquisition or business combination, the suspension
of the use of the Shelf Registration Statement pursuant to this paragraph shall
cease and the Issuers shall promptly notify Participating Holders that the use
of the prospectus contained in the Shelf Registration Statement as amended or
supplemented, as applicable, may resume. The Issuers shall provide a reasonable
number of copies of the latest version of such prospectus to Participating
Holders, promptly upon written request, and in no event later than five Business
Days after such request, at any time during such period.

(f) Notwithstanding anything to the contrary contained herein, the increased
interest rate described in Section 2(d) hereof is the sole and exclusive remedy
available to Holders due to a failure by the Issuers and the Guarantors to
comply with their obligations under Section 2(a) and Section 2(b) hereof, so
long as the Issuers and the Guarantors are acting in good faith hereunder,
including, without limitation, with respect to satisfying their obligations.

3. Registration Procedures.

(a) In connection with their obligations pursuant to Section 2(a) and
Section 2(b) hereof, the Issuers and the Guarantors shall as soon as practicable
(unless otherwise stated below):

(i) prepare and file with the SEC a Registration Statement on the appropriate
form under the Securities Act, which form (A) shall be selected by the Issuers
and the Guarantors, (B) shall, in the case of a Shelf Registration, be available
for the sale of the

 

9



--------------------------------------------------------------------------------

Registrable Securities by the Holders thereof and (C) shall comply as to form in
all material respects with the requirements of the applicable form and include
all financial statements required by the SEC to be filed therewith; and use
their commercially reasonable efforts to cause such Registration Statement to
become effective and remain effective for the applicable period in accordance
with Section 2 hereof;

(ii) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period in accordance with Section 2
hereof and cause each Prospectus to be supplemented by any required prospectus
supplement and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act; and keep each Prospectus current during the period described in
Section 4(3) of and Rule 174 under the Securities Act that is applicable to
transactions by brokers or dealers with respect to the Registrable Securities or
Exchange Securities;

(iii) to the extent any Free Writing Prospectus is used, file with the SEC any
Free Writing Prospectus that is required to be filed by the Issuers or the
Guarantors with the SEC in accordance with the Securities Act and to retain any
Free Writing Prospectus not required to be filed;

(iv) in the case of a Shelf Registration, upon written request, furnish to each
Participating Holder, to counsel for the Initial Purchasers, to counsel for all
such Participating Holders and to each Underwriter of an Underwritten Offering
of Registrable Securities, if any, without charge, as many copies of each
Prospectus, preliminary prospectus or Free Writing Prospectus, and any amendment
or supplement thereto, as such Participating Holder, counsel or Underwriter may
reasonably request in writing in order to facilitate the sale or other
disposition of the Registrable Securities thereunder; and, subject to
Section 3(c) hereof, the Issuers and the Guarantors consent to the use of such
Prospectus, preliminary prospectus or such Free Writing Prospectus and any
amendment or supplement thereto in accordance with applicable law by each of the
Participating Holders and any such Underwriters in connection with the offering
and sale of the Registrable Securities covered by and in the manner described in
such Prospectus, preliminary prospectus or such Free Writing Prospectus or any
amendment or supplement thereto in accordance with applicable law;

(v) use their commercially reasonable efforts to register or qualify the
Registrable Securities under all applicable state securities or blue sky laws of
such jurisdictions as any Participating Holder shall reasonably request in
writing by the time the applicable Registration Statement becomes effective;
cooperate with such Participating Holders in connection with any filings
required to be made with FINRA; and use their commercially reasonable efforts to
do any and all other acts and things that may be reasonably necessary or
advisable to enable each Participating Holder to complete the disposition in
each such jurisdiction of the Registrable Securities owned by such Participating
Holder; provided that none of the Issuers or the Guarantors shall be required to
(1) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (2) file any general consent to service of process in any such
jurisdiction (3) subject itself to

 

10



--------------------------------------------------------------------------------

taxation in any such jurisdiction if it is not so subject or (4) make any
changes to its incorporating or organizational documents or limited liability
agreement, if applicable, or any other agreement between it and its stockholders
or members, if any;

(vi) notify counsel for the Initial Purchasers and, in the case of a Shelf
Registration, notify each Participating Holder and counsel for such
Participating Holders promptly and, if requested by any such Participating
Holder or counsel, confirm such advice in writing (1) when a Registration
Statement has become effective, when any post-effective amendment thereto has
been filed and becomes effective, when any Free Writing Prospectus has been
filed or any amendment or supplement to the Prospectus or any Free Writing
Prospectus has been filed, (2) of any request by the SEC or any state securities
authority for amendments and supplements to a Registration Statement, Prospectus
or any Free Writing Prospectus or for additional information after the
Registration Statement has become effective, (3) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
a Registration Statement or the initiation of any proceedings for that purpose,
including the receipt by the Issuers of any notice of objection of the SEC to
the use of a Shelf Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the Securities Act, (4) if, between the
applicable effective date of a Shelf Registration Statement and the closing of
any sale of Registrable Securities covered thereby, the representations and
warranties of the Issuers or any Guarantor contained in any underwriting
agreement, securities sales agreement or other similar agreement, if any,
relating to an offering of such Registrable Securities cease to be true and
correct in all material respects or if the Issuers or any Guarantor receive any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (5) of the happening of any event during the period
a Registration Statement is effective that makes any statement made in such
Registration Statement or the related Prospectus or any Free Writing Prospectus
untrue in any material respect or that requires the making of any changes in
such Registration Statement or Prospectus or any Free Writing Prospectus in
order to make the statements therein, in the light of the circumstances under
which such statements were made, not misleading and (6) of any determination by
the Issuers or any Guarantor that a post-effective amendment to a Registration
Statement or any amendment or supplement to the Prospectus or any Free Writing
Prospectus would be appropriate;

(vii) use their commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement or, in the case
of a Shelf Registration, the resolution of any objection of the SEC pursuant to
Rule 401(g)(2) under the Securities Act, including by filing an amendment to
such Registration Statement on the proper form, at the earliest practicable date
and provide prompt notice to each Holder or Participating Holder of the
withdrawal of any such order or such resolution;

(viii) in the case of a Shelf Registration, upon the written request of the
Participating Holders, furnish to each such Participating Holder, without
charge, at least one conformed copy of each Registration Statement and any
post-effective amendment thereto (without any documents incorporated therein by
reference or exhibits thereto, unless requested);

 

11



--------------------------------------------------------------------------------

(ix) in the case of a Shelf Registration, unless any Registrable Securities
shall be in book-entry only form, cooperate with the Participating Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends and
enable such Registrable Securities to be issued in such denominations and
registered in such names (consistent with the provisions of the Indenture) as
such Participating Holders may reasonably request at least two Business Day
prior to the closing of any sale of Registrable Securities;

(x) in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 3(a)(vi)(5) hereof, use their commercially reasonable
efforts to prepare and file with the SEC a supplement or post-effective
amendment to such Shelf Registration Statement or the related Prospectus or any
Free Writing Prospectus or any document incorporated therein by reference or
file any other required document so that, as thereafter delivered (or, to the
extent permitted by law, made available) to purchasers of the Registrable
Securities, such Prospectus or Free Writing Prospectus, as the case may be, will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Issuers and the Guarantors
shall notify the Participating Holders (in the case of a Shelf Registration
Statement) and the Initial Purchasers and any Participating Broker-Dealers known
to the Issuers (in the case of an Exchange Offer Registration Statement) to
suspend use of the Prospectus or any Free Writing Prospectus as promptly as
practicable after the occurrence of such an event, and such Participating
Holders, such Participating Broker-Dealers and the Initial Purchasers, as
applicable, hereby agree to suspend use of the Prospectus or any Free Writing
Prospectus, as the case may be, until the Issuers and the Guarantors have
amended or supplemented the Prospectus or the Free Writing Prospectus, as the
case may be, to correct such misstatement or omission;

(xi) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any Free Writing Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or a Free Writing
Prospectus (other than any document that is to be incorporated by reference into
a Registration Statement, a Prospectus or a Free Writing Prospectus after
initial filing of a Registration Statement and does not name the Holders of
Registrable Securities in their capacity as such), provide copies of such
document to the Initial Purchasers and their counsel (if any Initial Purchaser
holds any Registrable Securities) (and, in the case of a Shelf Registration
Statement, to the Participating Holders and their counsel) and make such of the
representatives of the Issuers and the Guarantors as shall be reasonably
requested by the Initial Purchasers or their counsel (if any Initial Purchaser
holds any Registrable Securities) (and, in the case of a Shelf Registration
Statement, the Participating Holders or their counsel) available for discussion
of such document; and the Issuers and the Guarantors shall not, at any time
after initial filing of a Registration Statement, use or file any Prospectus,
any Free Writing Prospectus, any amendment of or supplement to a Registration
Statement or a Prospectus or a Free Writing Prospectus (other than any document
that is to be incorporated by reference into a Registration Statement, a
Prospectus or a Free Writing Prospectus and does not name the Holders of
Registrable Securities in their capacity as such), of which the Initial
Purchasers and their counsel (if

 

12



--------------------------------------------------------------------------------

any Initial Purchaser holds any Registrable Securities and, in the case of a
Shelf Registration Statement, the Participating Holders and their counsel) shall
not have previously been advised and furnished a copy or to which the Initial
Purchasers or their counsel (if any Initial Purchaser holds Registrable
Securities and, in the case of a Shelf Registration Statement, the Participating
Holders or their counsel) shall reasonably object within five Business Days
after receipt thereof, unless the Issuers believe such Prospectus, Free Writing
Prospectus or amendment or supplement to such Prospectus or Free Writing
Prospectus is required by applicable law;

(xii) obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the initial effective date of a
Registration Statement;

(xiii) cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use their commercially reasonable efforts to cause the Trustee to
execute, all documents as may be required to effect such changes and all other
forms and documents required to be filed with the SEC to enable the Indenture to
be so qualified in a timely manner;

(xiv) in the case of a Shelf Registration, make available for inspection by a
representative of the Participating Holders (an “Inspector”), any Underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
any attorneys and accountants designated by a majority in aggregate principal
amount of the Securities held by the Participating Holders (but not more than
one counsel and one accounting firm acting for all such Participating Holders)
and any attorneys and accountants designated by such Underwriter (but not more
than one counsel and one accounting firm acting for such underwriter), at
reasonable times and in a reasonable manner, all pertinent financial and other
records, documents and properties of the Issuers, the Guarantors and their
subsidiaries, and cause the respective officers, directors and employees of the
Issuers and the Guarantors to supply all information reasonably requested by any
such Inspector, Underwriter, attorney or accountant to conduct reasonable
investigation within the meaning of Section 11 of the Securities Act in
connection with a Shelf Registration Statement; provided, that the foregoing
investigation and information gathering shall be coordinated on behalf of such
parties by one counsel designated by and on behalf of such parties; and provided
further, if any such information is identified by the Issuers or any Guarantor
as being confidential or proprietary, each Person shall be entitled to receive
such information only after entering into a non-disclosure agreement in a form
acceptable to the Issuers;

(xv) if reasonably requested by any Participating Holder, promptly include in a
Prospectus supplement or post-effective amendment such information with respect
to such Participating Holder as such Participating Holder reasonably requests to
be included therein and make all required filings of such Prospectus supplement
or such post-effective amendment promptly after the Issuers have received
notification of the matters to be so included in such filing, and in any event
within 30 days of the Issuers’ receipt of such notification;

 

13



--------------------------------------------------------------------------------

(xvi) in the case of a Shelf Registration, enter into such customary agreements
and take all such other reasonable actions in connection therewith (including
those reasonably requested by the Holders of a majority in principal amount of
the Registrable Securities covered by the Shelf Registration Statement) in order
to expedite or facilitate the disposition of such Registrable Securities
including, but not limited to, an Underwritten Offering and in such connection,
(1) to the extent possible, make such representations and warranties to the
Participating Holders and any Underwriters of such Registrable Securities with
respect to the business of the Issuers, the Guarantors and their subsidiaries
and the Registration Statement, Prospectus, any Free Writing Prospectus and
documents incorporated by reference or deemed incorporated by reference, if any,
in each case, in form, substance and scope as are customarily made by issuers
and guarantors to underwriters in underwritten offerings and confirm the same if
and when requested, (2) use commercially reasonable efforts to obtain opinions
of counsel to the Issuers and the Guarantors (which counsel and opinions, in
form, scope and substance, shall be reasonably satisfactory to the Participating
Holders and such Underwriters and their counsel), addressed to each
Participating Holder and Underwriter of Registrable Securities, covering the
matters customarily covered in opinions requested in underwritten offerings,
(3) use commercially reasonable efforts to obtain “comfort” letters from the
independent registered public accountants of the Issuers and the Guarantors
(and, if necessary, any other registered public accountant of any subsidiary of
the Issuers or any Guarantor, or of any business acquired by the Issuers or any
Guarantor for which financial statements and financial data are or are required
to be included in the Registration Statement) addressed to each Participating
Holder (to the extent permitted by applicable professional standards) and
Underwriter of Registrable Securities, such letters to be in customary form and
covering matters of the type customarily covered in “comfort” letters in
connection with underwritten offerings, including but not limited to financial
information contained in any preliminary prospectus, Prospectus or Free Writing
Prospectus and (4) deliver such documents and certificates as may be reasonably
requested by the Holders of a majority in principal amount of the Registrable
Securities being sold or the Underwriters, and which are customarily delivered
in underwritten offerings, to evidence the continued validity of the
representations and warranties of the Issuers and the Guarantors made pursuant
to clause (1) above and to evidence compliance with any customary conditions
contained in an underwriting agreement; and

(xvii) so long as any Registrable Securities remain outstanding, cause each
Additional Guarantor upon the creation or acquisition by Endo of such Additional
Guarantor, to execute a counterpart to this Agreement in the form attached
hereto as Annex A and to deliver such counterpart to the Initial Purchasers no
later than ten Business Days following the execution thereof.

(b) In the case of a Shelf Registration Statement, the Issuers may require each
Holder of Registrable Securities to furnish to the Issuers a Notice and
Questionnaire and such other information regarding such Holder and the proposed
disposition by such Holder of such Registrable Securities as the Issuers and the
Guarantors may from time to time reasonably request in writing.

 

14



--------------------------------------------------------------------------------

(c) In the case of a Shelf Registration Statement, each Participating Holder
agrees that, upon receipt of any notice from the Issuers and the Guarantors of
the happening of any event of the kind described in Section 3(a)(vi)(3) or
Section 3(a)(vi)(5) hereof, such Participating Holder will forthwith discontinue
disposition of Registrable Securities pursuant to the Shelf Registration
Statement until such Participating Holder’s receipt of the copies of the
supplemented or amended Prospectus and any Free Writing Prospectus contemplated
by Section 3(a)(x) hereof, or until it is advised in writing by the Issuers that
the use of the Prospectus may be resumed, and, if so directed by the Issuers and
the Guarantors, such Participating Holder will deliver to the Issuers and the
Guarantors all copies in its possession, other than permanent file copies then
in such Participating Holder’s possession, of the Prospectus and any Free
Writing Prospectus covering such Registrable Securities that is current at the
time of receipt of such notice.

(d) If the Issuers and the Guarantors shall give any notice to suspend the
disposition of Registrable Securities pursuant to a Registration Statement, the
Issuers and the Guarantors shall extend the period during which such
Registration Statement shall be maintained effective pursuant to this Agreement
by the number of days during the period from and including the date of the
giving of such notice to and including the date when the Holders of such
Registrable Securities shall have received copies of the supplemented or amended
Prospectus or any Free Writing Prospectus necessary to resume such dispositions.
Such suspensions shall not exceed 45 days in any 90-day period or 90 days in any
365-day period.

(e) The Participating Holders who desire to do so may sell their Registrable
Securities in an Underwritten Offering. In any such Underwritten Offering, the
investment bank or investment banks and manager or managers (each an
“Underwriter”) that will administer the offering will be selected by the Holders
of a majority of outstanding aggregate principal amount of the Registrable
Securities included in such offering.

4. Participation of Broker-Dealers in Exchange Offer .

(a) The Staff has taken the position that any broker-dealer that receives
Exchange Securities for its own account in the Exchange Offer in exchange for
Securities that were acquired by such broker-dealer as a result of market-making
or other trading activities (a “Participating Broker-Dealer”) may be deemed to
be an “underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Securities.

The Issuers and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers (or, to the extent permitted by law, made available
to purchasers) to satisfy their prospectus delivery obligation under the
Securities Act in connection with resales of Exchange Securities for their own
accounts, so long as the Prospectus otherwise meets the requirements of the
Securities Act.

 

15



--------------------------------------------------------------------------------

(b) In light of the above, and notwithstanding the other provisions of this
Agreement, the Issuers and the Guarantors agree to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement for a period
of up to 180 days after the last Exchange Date (as such period may be extended
pursuant to Section 3(d) of this Agreement), in order to expedite or facilitate
the disposition of any Exchange Securities by Participating Broker-Dealers
consistent with the positions of the Staff recited in Section 4(a) above. The
Issuers and the Guarantors further agree that Participating Broker-Dealers shall
be authorized to deliver such Prospectus (or, to the extent permitted by law,
make available) during such period in connection with the resales contemplated
by this Section 4.

(c) The Initial Purchasers shall have no liability to the Issuers, any Guarantor
or any Holder with respect to any request that they may make pursuant to
Section 4(b) hereof.

5. Indemnification and Contribution.

(a) The Issuers and each Guarantor, jointly and severally, agree to indemnify
and hold harmless each Initial Purchaser and each Holder, their respective
affiliates, directors and officers and each Person, if any, who controls any
Initial Purchaser or any Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred
promptly following receipt of a request therefor), joint or several, that arise
out of, or are based upon, (1) any untrue statement or alleged untrue statement
of a material fact contained in any Registration Statement or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein not misleading, or (2) any
untrue statement or alleged untrue statement of a material fact contained in any
Prospectus, any Free Writing Prospectus or any “issuer information” (“Issuer
Information”) filed or required to be filed pursuant to Rule 433(d) under the
Securities Act, or any omission or alleged omission to state therein a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser or information relating to any Holder furnished to the
Issuers in writing through the Representatives or any selling Holder,
respectively, expressly for use therein. In connection with any Underwritten
Offering permitted by Section 3, the Issuers and the Guarantors, jointly and
severally, will also indemnify the Underwriters, if any, selling brokers,
dealers and similar securities industry professionals participating in the
distribution, their respective affiliates and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
Holders, if requested in connection with any Registration Statement, any
Prospectus, any Free Writing Prospectus or any Issuer Information.

 

16



--------------------------------------------------------------------------------

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Issuers, the Guarantors, the Initial Purchasers and the other
selling Holders, the directors of the Issuers and the Guarantors, each officer
of the Issuers and the Guarantors who signed the Registration Statement and each
Person, if any, who controls the Issuers, the Guarantors, any Initial Purchaser
and any other selling Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the indemnity set
forth in paragraph (a) above, but only with respect to any losses, claims,
damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Holder furnished to
the Issuers in writing by such Holder expressly for use in any Registration
Statement, any Prospectus and any Free Writing Prospectus.

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such Person (the “Indemnified Person”) shall promptly notify
the Person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided, that the failure to notify the Indemnifying
Person shall not relieve it from any liability that it may have under paragraph
(a) or (b) above except to the extent that it has been materially prejudiced
(through the forfeiture of substantive rights or defenses) by such failure; and
provided, further, that the failure to notify the Indemnifying Person shall not
relieve it from any liability that it may have to an Indemnified Person
otherwise than under paragraph (a) or (b) above. If any such proceeding shall be
brought or asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 5
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such proceeding and shall pay the fees and expenses of such
counsel related to such proceeding, as incurred. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm (x) for any Initial Purchaser, its affiliates, directors and
officers and any control Persons of such Initial Purchaser shall be designated
in writing by the Representatives, (y) for any Holder, its directors and
officers and any control Persons of such Holder shall be designated in writing
by the Majority Holders and (z) in all other cases shall be designated in
writing by the Issuers. The Indemnifying Person shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the

 

17



--------------------------------------------------------------------------------

Indemnifying Person agrees to indemnify each Indemnified Person from and against
any loss or liability by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an Indemnified Person shall have
requested that an Indemnifying Person reimburse the Indemnified Person for fees
and expenses of counsel as contemplated by this paragraph, the Indemnifying
Person shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement. No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Person, unless such settlement (A) includes an
unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such proceeding and (B) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

(d) To the extent the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Issuers and the Guarantors from the offering of the
Securities and the Exchange Securities, on the one hand, and by the Holders from
receiving Securities or Exchange Securities registered under the Securities Act,
on the other hand, or (ii) if the allocation provided by clause (i) is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) but also the relative fault
of the Issuers and the Guarantors on the one hand and the Holders on the other
in connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Issuers and the Guarantors on the one
hand and the Holders on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Issuers and the Guarantors or by the Holders and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

(e) The Issuers, the Guarantors and the Holders agree that it would not be just
and equitable if contribution pursuant to this Section 5 were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above. The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Person in connection with investigating,
preparing to defend, or defending any such action or claim. Notwithstanding the
provisions of this Section 5, in no event shall a Holder be required to
contribute any amount in excess of the amount by which the total price at which
the Securities or

 

18



--------------------------------------------------------------------------------

Exchange Securities sold by such Holder exceeds the amount of any damages that
such Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The Holders’ obligations to
contribute pursuant to this Section 5 are several in proportion to the
respective principal amount of the Registrable Securities held by each Holder
and not joint.

(f) The remedies provided for in this Section 5 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

(g) The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers or any Holder or any Person controlling any Initial Purchaser or any
Holder, or by or on behalf of the Issuers or the Guarantors or the officers or
directors of or any Person controlling the Issuers or the Guarantors,
(iii) acceptance of any of the Exchange Securities and (iv) any sale of
Registrable Securities pursuant to a Shelf Registration Statement.

6. General.

(a) No Inconsistent Agreements. The Issuers and the Guarantors represent,
warrant and agree that (i) the rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of any other outstanding securities issued or guaranteed by the Issuers
or any Guarantor under any other agreement and (ii) neither the Issuers nor any
Guarantor has entered into, or on or after the date of this Agreement will enter
into, any agreement that is inconsistent with the rights granted to the Holders
of Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Issuers and the Guarantors have obtained the written consent of
Holders of at least a majority in aggregate principal amount of the outstanding
Registrable Securities affected by such amendment, modification, supplement,
waiver or consent; provided, that no amendment, modification, supplement, waiver
or consent to any departure from the provisions of Section 5 hereof shall be
effective as against any Holder of Registrable Securities unless consented to in
writing by such Holder. Notwithstanding the foregoing, a waiver or consent to
departure from the provisions hereof with respect to a matter that relates
exclusively to the rights of Holders whose Registrable Securities are being
tendered pursuant to the Exchange Offer, and that does not affect directly or
indirectly the rights of other Holders whose Registrable Securities are not
being tendered pursuant to such Exchange Offer, may be given by the Holders of a
majority of the outstanding principal amount of Registrable Securities;
provided, that, any amendments, modifications, supplements, waivers or consents
pursuant to this Section 6(b) shall be by a writing executed by each of the
parties hereto.

 

19



--------------------------------------------------------------------------------

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telecopier, or any courier guaranteeing overnight delivery (i) if to a
Holder, at the most current address given by such Holder to the Issuers by means
of a notice given in accordance with the provisions of this Section 6(c), which
address initially is, with respect to the Initial Purchasers, the addresses set
forth in the Purchase Agreement; (ii) if to the Issuers and the Guarantors,
initially at the Issuers’ address set forth in the Purchase Agreement and
thereafter at such other address, notice of which is given in accordance with
the provisions of this Section 6(c); and (iii) to such other persons at their
respective addresses as provided in the Purchase Agreement and thereafter at
such other address, notice of which is given in accordance with the provisions
of this Section 6(c). All such notices and communications shall be deemed to
have been duly given: at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when receipt is acknowledged, if telecopied; and on the next Business
Day if timely delivered to an air courier guaranteeing overnight delivery.
Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided, that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement or the Indenture. If any transferee of
any Holder shall acquire Registrable Securities in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to all the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof. The Initial Purchasers
(in their capacity as Initial Purchasers) shall have no liability or obligation
to the Issuers or the Guarantors with respect to any failure by a Holder to
comply with, or any breach by any Holder of, any of the obligations of such
Holder under this Agreement.

(e) Third Party Beneficiaries. Each Holder shall be a third party beneficiary to
the agreements made hereunder between the Issuers and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights or the rights of other Holders
hereunder.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.

(h) Consent to Jurisdiction. The Issuers, the Guarantors and each Initial
Purchaser hereby (A) agree that any suit or proceeding arising in respect of
this Agreement will be tried

 

20



--------------------------------------------------------------------------------

exclusively in the U.S. District Court for the Southern District of New York or,
if that court does not have subject matter jurisdiction, in any state court
located in the City and County of New York, (b) agree to submit to the
jurisdiction of, and to venue in, such courts and (c) agree that a final
judgment in any such action or any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or any other
manner provided by law. Each of the Issuers and the Guarantors, to the extent
organized outside of the United States, will appoint CT Corporation System, 111
Eighth Avenue, 13th Floor, New York, NY 10011, as its agent for service of
process in any such suit, action or proceeding and agrees that service of
process upon said authorized agent shall be deemed in every respect effective
service of process upon it in any such suit, action or proceeding. Each of the
Issuers and the Guarantors, to the extent organized outside of the United States
agrees to deliver, upon the execution and delivery of this agreement, a written
acceptance by such agent of its appointment as such agent. Each of the Issuers
and the Guarantors, to the extent organized outside of the United States,
further agrees to take any and all action, including the filing of any and all
such documents and instruments, as may be reasonably necessary to continue such
designation and appointment of CT Corporation System in full force and effect
for so long as this agreement remains in force.

(i) Governing Law. This Agreement, and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(j) Entire Agreement; Severability. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. If any term, provision,
covenant or restriction contained in this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable or against public
policy, the remainder of the terms, provisions, covenants and restrictions
contained herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated. The Issuers, the Guarantors and the Initial
Purchasers shall endeavor in good faith negotiations to replace the invalid,
void or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, void or unenforceable
provisions.

[Signature page follows]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ENDO FINANCE LLC

  as an Issuer

    by ENDO LUXEMBOURG FINANCE COMPANY I

    S.À R.L., its sole member

By:  

      /s/ John D. Boyle

Name:    John D. Boyle Title:    A Manager

By:  

      /s/ Andrew O’Shea

Name:    Andrew O’Shea Title:    B Manager

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

ENDO FINCO INC.   as an Issuer By:  

      /s/ Deanna Voss

Name:    Deanna Voss Title:    Secretary

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

ENDO LIMITED   as an Issuer By:  

      /s/ Orla Dunlea

Name:    Orla Dunlea Title:    Director

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

ENDO LLC

ENDO U.S. INC.

  each, as a Guarantor

By:  

      /s/ Deanna Voss

Name:    Deanna Voss Title:    Secretary

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

DAVA CAPITAL MANAGEMENT, INC. DAVA PHARMACEUTICALS, INC. ENDO HEALTH SOLUTIONS
INC. ENDO PHARMACEUTICALS INC. ENDO PHARMACEUTICALS SOLUTIONS INC. ENDO
PHARMACEUTICALS VALERA INC. GENERICS INTERNATIONAL (US PARENT), INC. GENERICS
INTERNATIONAL (US MIDCO), INC. GENERICS INTERNATIONAL (US HOLDCO), INC. GENERICS
INTERNATIONAL (US), INC. AMERICAN MEDICAL SYSTEMS HOLDINGS, INC. AMERICAN
MEDICAL SYSTEMS, LLC AMS RESEARCH, LLC AMS SALES, LLC

LASERSCOPE

  each, as a Guarantor

 

By:

      /s/ Deanna Voss

Name:  Deanna Voss Title:  Assistant Secretary

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

GENERICS BIDCO I, LLC

VINTAGE PHARMACEUTICALS, LLC

GENERICS BIDCO II, LLC

MOORES MILL PROPERTIES LLC

WOOD PARK PROPERTIES LLC

QUARTZ SPECIALTY PHARMACEUTICALS, LLC

  each, as a Guarantor

  by GENERICS INTERNATIONAL (US), INC.,

  its manager

 

By:

      /s/ Deanna Voss

Name:  Deanna Voss Title:  Assistant Secretary

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

LEDGEMONT ROYALTY SUB LLC

  as a Guarantor

  by ENDO PHARMACEUTICALS SOLUTIONS INC.,

  its manager

 

By:

      /s/ Deanna Voss

Name:  Deanna Voss Title:  Assistant Secretary

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BOCA PHARMACAL, LLC

as a Guarantor

by GENERICS INTERNATIONAL (US), INC.,

its sole member

By: /s/ Deanna Voss Name: Deanna Voss Title: Assistant Secretary

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

DAVA INTERNATIONAL, LLC

    as a Guarantor

    by DAVA PHARMACEUTICALS, INC.,

    its manager

By: /s/ Deanna Voss Name: Deanna Voss Title: Assistant Secretary

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

ENDO VENTURES LIMITED

    as a Guarantor

By: /s/ Orla Dunlea Name: Orla Dunlea Title: Director ENDO MANAGEMENT LIMITED

    as a Guarantor

By: /s/ Orla Dunlea         Name: Orla Dunlea Title: Director

ENDO FINANCE LIMITED

    as a Guarantor

By: /s/ Orla Dunlea         Name: Orla Dunlea Title: Director

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

ENDO LUXEMBOURG HOLDING COMPANY S.À R.L.     as a Guarantor

By: /s/ John D. Boyle         Name: John D. Boyle Title: A Manager By: /s/
Andrew O’Shea         Name: Andrew O’Shea Title: B Manager

ENDO LUXEMBOURG FINANCE COMPANY I S.À R.L.

    as a Guarantor

By: /s/ John D. Boyle         Name: John D. Boyle Title: A Manager By: /s/
Andrew O’Shea         Name: Andrew O’Shea Title: B Manager

ENDO LUXEMBOURG FINANCE COMPANY II S.À R.L.

    as a Guarantor

By: /s/ John D. Boyle         Name: John D. Boyle Title: A Manager By: /s/
Andrew O’Shea         Name: Andrew O’Shea Title: B Manager

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

PALADIN LABS CANADIAN HOLDING INC.

    as a Guarantor

By: /s/ Mark Beaudet         Name: Mark Beaudet Title: President

PALADIN LABS INC.

    as a Guarantor

By: /s/ Mark Beaudet        

Name:

Mark Beaudet

Title:

President

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

ENDO VENTURES BERMUDA LIMITED, as a

Guarantor

By:

 

/s/ Timothy Counsell

 

    Name: Appleby Directors I (Bermuda) Ltd.

 

    Title: Director

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

ENDO NETHERLANDS B.V., as a Guarantor By:       /s/ Blaine T. Davis

Name: Blaine T. Davis Title: Managing Director A

By:       /s/ Gert Jan Rietberg

Name: Gert Jan Rietberg Title: Managing Director B

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Accepted and Agreed to:

RBC CAPITAL MARKETS, LLC

CITIGROUP GLOBAL MARKETS INC.

Acting severally on behalf of themselves

and the several Initial Purchasers named

in Schedule 1 hereto.

RBC CAPITAL MARKETS, LLC

By

 

            /s/ James S. Wolfe

  Name: James S. Wolfe   Title:   Managing Director               Head of Global
Leveraged Finance CITIGROUP GLOBAL MARKETS INC.

By

 

            /s/ William White

  Name: William White   Title:   Managing Director

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

Initial Guarantors

1.   Endo Ventures Limited

2.   Endo Luxembourg Holding Company S.à r.l.

3.   Endo Luxembourg Finance Company I S.à r.l.

4.   Endo LLC

5.   Endo Luxembourg Finance Company II S.à r.l.

6.   Endo Management Limited

7.   Endo Finance Limited

8.   Endo U.S. Inc.

9.   Endo Health Solutions Inc.

10. Endo Pharmaceuticals Inc.

11. Endo Pharmaceuticals Solutions Inc.

12. Endo Pharmaceuticals Valera Inc.

13. Ledgemont Royalty Sub LLC

14. Generics International (US Parent), Inc.

15. Generics International (US Midco), Inc.

16. Generics International (US Holdco), Inc.

17. Generics International (US), Inc.

18. Generics Bidco I, LLC

19. Vintage Pharmaceuticals, LLC

20. Generics Bidco II, LLC

21. Moores Mill Properties L.L.C.

22. Wood Park Properties LLC

23. Quartz Specialty Pharmaceuticals, LLC

24. American Medical Systems Holdings, Inc.

25. American Medical Systems, LLC

26. AMS Research, LLC

27. AMS Sales, LLC

28. Laserscope

29. Paladin Labs Canadian Holding Inc.

30. Paladin Labs Inc.

31. Endo Ventures Bermuda Limited

32. Boca Pharmacal, LLC

33. DAVA Capital Management, Inc.

34. DAVA International, LLC

35. DAVA Pharmaceuticals, Inc.

36. Endo Netherlands B.V.



--------------------------------------------------------------------------------

 

Initial Purchasers

1.   RBC Capital Markets, LLC

2.   Citigroup Global Markets Inc.

3.   Goldman, Sachs & Co.

4.   Barclays Capital Inc.

5.   Credit Suisse Securities (USA) LLC

6.   Fifth Third Securities, Inc.

7.   SMBC Nikko Securities America, Inc.

8.   TD Securities (USA) LLC

9.   Wells Fargo Securities, LLC



--------------------------------------------------------------------------------

ANNEX A

[Counterpart to Registration Rights Agreement]

The undersigned hereby absolutely, unconditionally and irrevocably agrees as a
Guarantor (as defined in the Registration Rights Agreement, dated January 27,
2015 by and among Endo Limited, a private limited company incorporated under the
laws of Ireland, Endo Finance LLC, a Delaware limited liability company, and
Endo Finco Inc., a Delaware corporation, the Guarantors party thereto, RBC
Capital Markets, LLC and Citigroup Global Markets Inc. to be bound by the terms
and provisions of such Registration Rights Agreement.

IN WITNESS WHEREOF, the undersigned has executed this counterpart as of [—],
201[4/5].

 

[GUARANTOR]

By:        Name:   Title: